Title: From Alexander Hamilton to Lewis Tousard, 10 September 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            N. York Sept. 10th. 1799
          
          You will forthwith take arrangements and give orders for the conveyance of Capt. Littlefield with his Company to West Chester in this State, there to repair to the rendezvous a Camp of the 12th. Regiment commanded by Col: Smith, and wait for further order—reporting his arrival immediately to me, it is intended that he Shall proceed thence to the Potomack where your Battalion is to assemble.
          The Contractor John L. Boss, will provide transportation and supply. In case of difficulty you may address yourself to Archibald Crary the Agent for the War Department You will inform Major Jackson of this order
          With great consideration &c
        